DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 01/19/2021.
Claims 1-52 are pending of which claims 1, 14, 27, and 40   are independent claim.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-52 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190357129 to Park (hereinafter “Park”) in view of US. Pub. 20200236644 to Gunnarson (hereinafter “Gunnarson”).   

Regarding claim 1: Park discloses a  method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF) (Park, see paragraph[0243],  NEF provides means for safely exposing services and capabilities provided network functions, for example, for a 3rd party, internal exposure/re-exposure, an application function, and edge computing)  , the method Park,  see paragraph [0243], an NEF in a PLMN receives information from other network functions (based on the exposed capabilities of other network functions, see paragraph [0199], a location service is one of the feature or network capability), the NEF may store information received as structured data using a standardized interface as a data storage network function, the stored information is re-exposed to other network function(s) and application function(s) by the NEF and may be used for other purposes, such as analysis). that is a Home PLMN (HPLMN) for the UE or a Visited PLMN (VPLMN) for the UE(Park,  see paragraphs [0392], [0641] & [443], FIG. 16,  an HPLMN is home network serving the UE for the initial service and belong to CCNF/AMF and VPLMN is a visited PLMN and comes into the picture when a UE or a specific application on the UE may require a slice, which is not currently supported by home PLMN, the UE may request a service for additional slices, the UE’s new service is configured to use a VPLMN in the same CCNF/AMF  as a visitor  and configuration of the network slices and provisioning of proprietary functions are based on agreements between the network  operators, and a slice is served by common control network functions (CCNFs) and  corresponding AMF and the notion visitor and home PLMN is in the same CCNF and AMF, otherwise,  new CCNF and AMF are selected  for the UE that supports all of its services).

However, Park does not explicitly teach the location request including a type of location request, a required location accuracy, a required location response time or some Gunnarson, see paragraph [0020], a network node uses a received indication in response to PRS sent to a UE   to estimate or accurately select the position of a wireless device based on the received indication, and this information is sent to E-SMLC of which GMLC is a customer (see FIG. 1), and selecting between  a Gateway Mobile Location Center (GMLC) or a serving Access and Mobility Management Function (AMF) to obtain a UE location (Gunnarson, see paragraph [0010] FIG. 1, position of UE information is used to select a serving AMF and  AMF uses position information of a UE to assign home PLMN to a UE),  wherein the selecting between  the GMLC or the serving AMF is based on at least one of the type of location request, the required location accuracy or a combination thereof(Gunnarson, see paragraph [0010] FIG. 1 an Evolved Serving Mobile Location Center (E-SMLC) using an LTE Positioning Protocol (LPP), an eNodeB (eNB) gets its position request via LPP annex (LPPa) protocol, and positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC) and see paragraph [0020], a UE receiving an assistance data for estimating accurate location information and this assistance data is one or more PRS configurations associated with a radio network node or with a service area of the radio network node, which the UE send to the radio network node an indication indicating a scope of usage of the two or more PRS configurations, the network node uses the received indication in a positioning related process  to estimate or accurately select the position of the wireless device based on the received indication, and this information is sent to E-SMLC of which GMLC (see FIG. 1) is a customer ); sending the location request to the determined GMLC or the selecting serving AMF (Gunnarson, see paragraphs [0042], a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in a serving radio access network, and a Gateway Mobile Location Centre (GMLC) configured to selectively retrieve location or position of wireless devices in wireless communications network); receiving the UE location or a confirmation of acceptance of the location request from the determined GMLC or the selecting  serving AMF; and sending the UE location or the confirmation of the acceptance of the location request to the second entity (Gunnarson, see paragraph [0010] FIG. 1, position of UE information is used to select a serving AMF and  AMF uses position information of a UE to assign home PLMN to a UE and  the  positioning in LTE is supported by the architecture shown in FIG. 1, with direct interactions between a wireless device and a location server, an Evolved Serving Mobile Location Center (E-SMLC) using an LTE Positioning Protocol (LPP), there are also interactions between the location node and a radio network node such as an eNodeB (eNB) via LPP annex (LPPa) protocol, positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC), and  see paragraphs [0042], a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in a serving radio access network, and a Gateway Mobile Location Centre (GMLC) configured to retrieve location or position of wireless devices in wireless communications network).It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 2: Park discloses the method of claim 1, wherein the second entity is an external client, an Application Function (AF) outside the PLMN or a Network Function (NF) inside the PLMN (Park, see paragraph [0137], Network function (NF) is a processing function adopted in 3GPP within a network (PLMN) or defined in 3GPP, the processing function includes a defined functional behavior and an interface defined in 3GPP).  

Regarding claim 3: Park discloses Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). However, Park does not explicitly teach the method of claim 1, wherein the GMLC employs a location server to obtain the UE location, wherein the location server is a Location Management Function (LMF), wherein the determined GMLC forwards the location request to the LMF directly or via the serving AMF for the UE, wherein the LMF obtains the UE location by obtaining location measurements or a location estimate from at least one of the UE and a serving Radio Access Network (RAN) for the UE. However, Gunnarson in the same or similar field of endeavor teaches the  method of claim 1, wherein the GMLC employs a location server to obtain the UE location, wherein the location server is a Location Management Function (LMF), wherein the determined GMLC forwards the location request to the LMF directly or via the  serving AMF for the UE, wherein the LMF obtains the UE location by obtaining location measurements or a location estimate from at least one of the UE and a serving Radio Access Network (RAN) for the UE( Gunnarson, see paragraphs [0042], a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in a serving radio access network, a Gateway Mobile Location Center (GMLC) configured to retrieve location or position of wireless devices in wireless communications network). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as  (Gunnarson; [0109]).

Regarding claim 4: Park discloses Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). However, Park does not explicitly teach the method of claim 3, wherein the LMF obtains the location measurements or the location estimate from the UE using at least one of a Long Term Evolution (LTE) Positioning Protocol (LPP) or a New Radio Positioning Protocol (NPP), wherein the LMF obtains the location measurements or the location estimate from the serving RAN using a New Radio (NR) Positioning Protocol A (NRPPa). However, Gunnarson in the same or similar field of endeavor teaches the  method of claim 3, wherein the LMF obtains the location measurements or the location estimate from the UE using at least one of a Long Term Evolution (LTE) Positioning Protocol (LPP) or a New Radio Positioning Protocol (NPP), wherein the LMF obtains the location measurements or the location estimate from the serving RAN using a New Radio (NR) Positioning Protocol A (NRPPa) (Gunnarson, see paragraph [0010], there are interactions between the location node and a radio network node such as an eNodeB (eNB) via LPP annex (LPPa) protocol, and to some extent also interactions between the eNB and the wireless device via the Radio Resource Control (RRC) protocol, positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC). It would have been obvious to one with ordinary skill in the art at the time of the  (Gunnarson; [0109]).

Regarding claim 5: Park discloses Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). However, Park does not explicitly teach the method of claim 1, wherein the GMLC employs a location server to obtain the UE location, wherein the location server is a Secure User Plane Location (SUPL) Location Platform (SLP), wherein the GMLC comprises the location server, wherein the location server obtains the UE location by obtaining location measurements or a location estimate from the UE using a SUPL User Plane Location Protocol (ULP). However, Gunnarson in the same or similar field of endeavor teaches the  method of claim 1, wherein the GMLC employs a location server to obtain the UE location, wherein the location server is a Secure User Plane Location (SUPL) Location Platform (SLP), wherein the GMLC comprises the location server, wherein the location server obtains the UE location by obtaining location measurements or a location estimate from the UE using a SUPL User Plane Location Protocol (ULP) (Gunnarson, see paragraph [[0010] Positioning in LTE is supported by a platform shown in FIG. 1, with direct interactions between a wireless device and a location server, also referred to as a location node, e.g. an Evolved Serving Mobile Location Center (E-SMLC) using an LTE Positioning Protocol (LPP), there are also interactions between the location node and a radio network node such as an eNodeB (eNB) via LPP annex (LPPa) protocol, and interactions between the eNB and the wireless device via the Radio Resource Control (RRC) protocol, a positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 6: Park discloses the  method of claim 1, wherein the serving AMF obtains the UE location from a serving Radio Access Network (RANI, wherein the serving RAN obtains the UE location based on a current or previous serving cell or a tracking area (TA) for the UE(Park, see paragraph [0488], when a UE is registered with a network through 3GPP access, the AMF allocates a set of tracking area (TA)(s) within a TAI list to the UE, when the AMF allocates a registration area (i.e., a set of TAs within the TAI list), the AMF may consider various types of information (e.g., location, a mobility pattern and an accepted/non-accepted area), and the AMF  has  PLMN and thus RAN).

Regarding claim 7: Park discloses the  method of claim 1, wherein the serving AMF obtains the UE location from a serving Radio Access Network (RANI, wherein the serving RAN obtains the UE location based on a serving base station for the UE in the serving RAN, wherein the serving base station obtains the UE location by obtaining location measurements comprising: location measurements of signals transmitted by the UE(Park,  see paragraph[0223], FIG. 7, 5G system architecture may include various components (i.e., network functions (NFs)), such as, Authentication Server Function (AUSF), a (Core) Access and Mobility Management Function (AMF), a Session Management Function (SMF), a Policy Control function (PCF), an Application Function (AF), a Unified Data Management (UDM), Data network (DN), User plane Function (UPF), a (Radio) Access Network ((R)AN), and a User Equipment (UE) ); 

 However, Park does not explicitly teach location measurements obtained by other base stations in the serving RAN of signals transmitted by the UE; location measurements obtained by the UE of signals transmitted by the serving base station; location measurements obtained by the UE of signals transmitted by other base stations in the serving RAN; or some combination thereof. However, Gunnarson in the same or similar field of endeavor teaches location measurements obtained by other base stations in the serving RAN of signals transmitted by the UE; location measurements obtained by the UE of signals transmitted by the serving base station; location measurements obtained by the UE of signals transmitted by other base stations in the serving RAN; or some combination thereof (Gunnarson, see paragraph [0010] and [0042], a UE sends a positioning message to a RAN node for 3GPP access or for a non-3GPP access, the positioning message includes the routing identifier for the LMF received, the UE ID or one of the UE IDs received, the positioning message also includes a positioning protocol, such as, LPP message which includes any location measurements or location estimate and may identify the type of event being reported, the positioning protocol message may be ciphered using the ciphering information received). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 8: Park discloses the  method of claim 7, wherein the serving base station is a New Radio (NR) Node B (gNB) or a Next Generation (NG) evolved NodeB (ng-eNB) (Park, see paragraph [0239],  (R)AN is a new radio access network supporting all of evolved E-UTRA (E-UTRA) and new radio (NR) access technologies (e.g., gNB), that is, an advanced version of the 4G radio access technology).  

Regarding claim 9: Park discloses Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). . However, Gunnarson in the same or similar field of endeavor teaches the  method of claim 7, wherein the serving base station determines the UE location from the obtained location measurements using at least one of Observed Time Difference Of Arrival (OTDOA), round trip signal propagation time (RTT), angle of departure (AOD), angle of arrival (AOA), enhanced cell ID (ECID) (, Assisted Global Navigation Satellite System (A-GNSS) and Real Time Kinematic (RTK) (Gunnarson, see paragraph see paragraphs [0011-0015],  the following positioning techniques are considered in LTE: Enhanced Cell ID (ECID) that is an essentially cell ID information to associate the wireless device to the serving area of a serving cell, and then additional information to determine a finer granularity position, an Assisted Global Navigation satellite Systems (GNSS) for GNSS information retrieved by the wireless device, supported by assistance information provided to the wireless device from the E-SMLC, an OTDOA, where wireless device estimates the time difference of reference signals, such as positioning reference signals (PRS), from different base stations and sends to the E-SMLC,  Uplink Time Difference of Arrival (UTDOA), a wireless device is requested to transmit a specific waveform that is detected by multiple location measurement units (e.g. an eNB) at known positions where these measurements are forwarded to the E-SMLC for multilateration, and multilateration is a surveillance technique based on the measurement of the difference in distance to two stations at known locations by broadcasting signals at known times, and it should be noted that the parameters AOD and RTT and RTK though not mentioned by name, they included in the calculation to determine the preceding parameters mentioned). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 10: Park discloses the  method of claim 1, wherein the serving AMF uses a Next Generation Application Protocol (NGAP) to obtain the UE location from a serving Radio Access Network (RAN) (Park, see paragraph see paragraph  [0203-0208], next generation application protocol(NGAP) is defined in NextGen access network(NG AN), such as,  Standalone New Radio, Standalone New Radio is an anchor with evolved E-UTRA extension, and Evolved E-UTRA,  is an anchor with new radio extension and from this 5G is considered as next generation architecture expressed by methods: see paragraphs [0220] and [0221], Reference point representation (FIG. 6): indicates an interaction between NF services within NFs described by a point-to-point reference point (e.g., N11) between two NFs (e.g., AMF and SMF), and service-based representation (FIG. 7): network functions (e.g., AMFs) within a control plane (CP) permit other authenticated network functions to access its own service, and through the reference point, AMF may access location information of a UE whenever it needs it).

Regarding claim 11: Park discloses the  method of claim 1, wherein sending the location request to the serving AMF(Park, see paragraph [0227], AMF manages UE and RAN and gets position information from  UE  via GMLC or other means for informed slice selection for a UE, and other requested functions).

However, Park does not explicitly teach invoking an AMF Event Exposure Subscribe service operation towards the serving AMF to request information on the location of the UE. However, Gunnarson in the same or similar field of endeavor teaches invoking an AMF Event Exposure Subscribe service operation towards the serving AMF to request information on the location of the UE (Gunnarson, see paragraph [0010], positioning in LTE  is supported by a platform shown in FIG. 1, with direct interactions between a wireless device and a location server, also referred to as a location node, e.g. an Evolved Serving Mobile Location Center (E-SMLC) using an LTE Positioning Protocol (LPP), there are also interactions between the location node and a radio network node such as an eNodeB (eNB) via LPP annex (LPPa) protocol, and to some extent also interactions between the eNB and the wireless device via the Radio Resource Control (RRC) protocol. Positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC). It would have been obvious to one with ordinary skill  (Gunnarson; [0109]).

Regarding claim 12: Park discloses the  method of claim 11, wherein the serving AMF is determined, and further comprising either querying a Unified Data Management (UDM) in the HPLMN for the UE for the serving AMF address or sending the AMF Event Exposure Subscribe service operation towards the serving AMF via the UDM for the UE (Park, see paragraph [0252-0253],[0260] & [0343], FIG. 7 &8,  N1: a reference point between a UE and an AMF for exchanging location and other information, N2: a reference point between an (R)AN and an AMF for exchanging location and other information,   N8: a reference point between a UDM and an AMF for exchanging location and other information, and upon initial connection of a UE, an RAN selects an initial network slice that will transfer a message using an NSSAI in a registration procedure, a UE provides a requested NSSAI to a network that is determined to be feasible location wise as determined by AMF, when the UE provides the requested NSSAI to the network, a UE within a specific PLMN uses only S-NSSAIs belonging to the Configured NSSAI of the corresponding PLMN). 
 
Regarding claim 13: Park discloses the  method of claim 1, wherein the type of location request comprises a request for periodic or triggered locations of the UE and further comprising: receiving a plurality of additional location reports from the determined GMLC or determined serving AMF(Park,  see paragraph [0458],  for example, a 5GC may trigger a specific information within a UE, which can be a location information, when the UE receives a trigger message, it transfers the corresponding message to an identified application and the 5GC may not go directly to access UE and may use GMLC).

However, Park does not explicitly teach each location report in the plurality of additional location reports comprising an indication of a trigger event, a location for the UE or both; and sending, for each location report, the trigger event, the location or both to the second entity. However, Gunnarson in the same or similar field of endeavor teaches each location report in the plurality of additional location reports comprising an indication of a trigger event, a location for the UE or both; and sending, for each location report, the trigger event, the location or both to the second entity (Gunnarson, see paragraphs [0042], a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in a serving radio access network, a Gateway Mobile Location Centre (GMLC) configured to retrieve location or position of wireless devices in wireless communications network). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination  (Gunnarson; [0109]).

Regarding claim 14: Park discloses a  Network Exposure Function (NEF) for supporting location services for a user equipment (UE) (2019035129, see paragraph [0243],  NEF provides means for safely exposing services and capabilities provided by 3GPP network functions, for example, for a 3rd party, internal exposure/re-exposure, an application function, and Edge computing)  comprising: an external interface for receiving and sending messages to entities in a network; at least one memory; and  one  or more processor coupled to the external interface and the at least one memory, the at least one processor configured to: receive via the external interface a location request for the UE from a second entity, wherein the NEF is in a Public Land Mobile Network (PLMN) (2019035129, see paragraph [0243],  an NEF receives information from other network function(s) (based on the exposed capability(s) of other network function(s)), the NEF may store information received as structured data using a standardized interface as a data storage network function, the stored information is re-exposed to other network function(s) and application function(s) by the NEF and may be used for other purposes, such as analysis)that is a Home PLMN (HPLMN) for the UE or a Visited PLMN (VPLMN) for the UE (Park,  see paragraphs [0392], [0641] & [443], FIG. 16,  an HPLMN is home network serving the UE for the initial service and belong to CCNF/AMF and VPLMN is a visited PLMN and comes into the picture when a UE or a specific application on the UE may require a slice, which is not currently supported by home PLMN, the UE may request a service for additional slices, the UE’s new service is configured to use a VPLMN in the same CCNF/AMF  as a visitor  and configuration of the network slices and provisioning of proprietary functions are based on agreements between the network  operators, and a slice is served by common control network functions (CCNFs) and  corresponding AMF and the notion visitor and home PLMN is in the same CCNF and AMF, otherwise,  new CCNF and AMF are selected  for the UE that supports all of its services).

However, Park does not explicitly teach the location request including a type of location request, a required location accuracy, a required location response time or some combination of these;   select between a Gateway Mobile Location Center (GMLC) or a serving Access and Mobility Management Function (AMF) to obtain a UE location, wherein the selection of  the GMLC or the serving AMF is based on the type of location request, the required location accuracy, or  the required location response time or combination thereof . However, Gunnarson in the same or similar field of endeavor teaches the location request including a type of location request, a required location accuracy, a required location Gunnarson, see paragraph [0020], a network node uses a received indication in response to PRS sent to a UE   to estimate or accurately select the position of a wireless device based on the received indication, and this information is sent to E-SMLC of which GMLC is a customer (see FIG. 1);   selected between a Gateway Mobile Location Center (GMLC) or a serving Access and Mobility Management Function (AMF) to obtain a UE location (Gunnarson, see paragraph [0010] FIG. 1, position of UE information is used to select a serving AMF and  AMF uses position information of a UE to assign home PLMN to a UE. Note: as well known in the relevant art, a UE already connected to AMF gets it position information from AMF and for selection of AMF the PRS information from the PLMN (see paragraph[0010]), and  a UE that is not already connected gets its information from  GMLC (see paragraph [0010])), wherein the determining the GMLC or the serving AMF is based on at least one of the type of location request, the required location accuracy (Gunnarson, see paragraph [0010] FIG. 1 an Evolved Serving Mobile Location Center (E-SMLC) using an LTE Positioning Protocol (LPP), an eNodeB (eNB) gets its position request via LPP annex (LPPa) protocol, and positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC, the required location response time or combination thereofGunnarson, see paragraph [0020], a UE receiving an assistance data for estimating accurate location information and this assistance data is one or more PRS configurations associated with a radio network node or with a service area of the radio network node, which the UE send to the radio network node an indication indicating a scope of usage of the two of more PRS configurations, the network node uses the received indication in a positioning related process  to estimate or accurately select the position of the wireless device based on the received indication, and this information is sent to E-SMLC of which GMLC (see FIG. 1) is a customer which is serving an AMF; receive via the external interface the UE location or a confirmation of acceptance of the location request from the select GMLC or the select serving AMF (see paragraphs [0042], a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in a serving radio access network, and a Gateway Mobile Location Centre (GMLC) configured to retrieve location or position of wireless devices in wireless communications network and GMLC is serving an AMF ; and send via the external interface the UE location or the confirmation of the acceptance of the location request to the second entity (Gunnarson, see paragraph [0010] FIG. 1, position of UE information is used to select a serving AMF and  AMF uses position information of a UE to assign home PLMN to a UE and  the  positioning in LTE is supported by the architecture shown in FIG. 1, with direct interactions between a wireless device and a location server, an Evolved Serving Mobile Location Center (E-SMLC) using an LTE Positioning Protocol (LPP), there are also interactions between the location node and a radio network node such as an eNodeB (eNB) via LPP annex (LPPa) protocol, positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC), and  see paragraphs [0042], a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in a serving radio access network, and a Gateway Mobile Location Centre (GMLC) configured to retrieve location or position of wireless devices in wireless communications network). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 15: Park discloses the NEF of claim 14, wherein the second Park, see paragraph [0137], Network function (NF) is a processing function adopted in 3GPP within a network (PLMN) or defined in 3GPP, the processing function includes a defined functional behavior and an interface defined in 3GPP).  

Regarding claim 16: Park discloses Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). However, Park does not explicitly teach the  NEF of claim 14, wherein the GMLC employs a location server to obtain the UE location, wherein the location server is a Location Management Function (LMF), wherein the determined GMLC forwards the . However, Gunnarson in the same or similar field of endeavor teaches the  NEF of claim 14, wherein the GMLC employs a location server to obtain the UE location, wherein the location server is a Location Management Function (LMF), wherein the determined GMLC forwards the location request to the LMF directly or via the [[a]] serving AMF for the UE, wherein the LMF obtains the UE location by obtaining location measurements or a location estimate from at least one of the UE and a serving Radio Access Network (RAN) for the UE (Gunnarson, see paragraphs [0042], a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in a serving radio access network, a Gateway Mobile Location Centre (GMLC) configured to retrieve location or position of wireless devices in wireless communications network). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 17: Park discloses Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). . However, Gunnarson in the same or similar field of endeavor teaches the  NEF of claim 16, wherein the LMF obtains the location measurements or the location estimate from the UE using at least one of a Long Term Evolution (LTE) Positioning Protocol (LPP) or a New Radio Positioning Protocol (NPP), wherein the LMF obtains the location measurements or the location estimate from the serving RAN using a New Radio (NR) Positioning Protocol A (NRPPa) (Gunnarson, see paragraph [0010], there are interactions between the location node and a radio network node such as an eNodeB (eNB) via LPP annex (LPPa) protocol, and to some extent also interactions between the eNB and the wireless device via the Radio Resource Control (RRC) protocol, positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC)). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 18: Park discloses Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). However, Park does not explicitly teach the NEF of claim 14, wherein the GMLC employs a location server to obtain the UE location, wherein the location server is a Secure User Plane Location (SUPL) Location Platform (SLP), wherein the GMLC comprises the location server, wherein the location server obtains the UE location by obtaining location measurements or a location estimate from the UE using a SUPL User Plane Location Protocol (ULP). However, Gunnarson in the same or similar field of endeavor teaches the  NEF of claim 14, wherein the GMLC employs a location server to obtain the UE location, wherein the location server is a Secure User Plane Location (SUPL) Location Platform (SLP), wherein the GMLC comprises the location server, wherein the location server obtains the UE location by obtaining location measurements or a location estimate from the UE using a SUPL User Plane Location Protocol (ULP) (Gunnarson, see paragraph [[0010] Positioning in LTE is supported by a platform shown in FIG. 1, with direct interactions between a wireless device and a location server, also referred to as a location node, e.g. an Evolved Serving Mobile Location Center (E-SMLC) serves as a user plane using an LTE Positioning Protocol (LPP), there are also interactions between the location node and a radio network node such as an eNodeB (eNB) via LPP annex (LPPa) protocol, and interactions between the eNB and the wireless device via the Radio Resource Control (RRC) protocol, a positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC)). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 19: Park discloses the  NEF of claim 14, wherein the serving AMF obtains the UE location from a serving Radio Access Network (RANI, wherein the serving RAN obtains the UE location based on a current or previous serving cell or a tracking area (TA) for the UE (Park, see paragraph [0488], when a UE is registered with a network through 3GPP access, the AMF allocates a set of tracking area (TA)(s) within a TAI list to the UE, when the AMF allocates a registration area (i.e., a set of TAs within the TAI list), the AMF may consider various types of information (e.g., location, a mobility pattern and an accepted/non-accepted area), and the AMF has PLMN thus RAN).  

Regarding claim 20: Park discloses the  NEF of claim 14, wherein the serving AMF obtains the UE location from a serving Radio Access Network (RANI, wherein the serving RAN obtains the UE location based on a serving base station for the UE in the serving RAN, wherein the serving base station obtains the UE location by obtaining location measurements comprising: location measurements of signals transmitted by Park,  see paragraph[0223], FIG. 7, 5G system architecture may include various components (i.e., network functions (NFs)), such as, Authentication Server Function (AUSF), a (Core) Access and Mobility Management Function (AMF), a Session Management Function (SMF), a Policy Control function (PCF), an Application Function (AF), a Unified Data Management (UDM), Data network (DN), User plane Function (UPF), a (Radio) Access Network ((R)AN), and a User Equipment (UE).

However, Park does not explicitly teach location measurements obtained by other base stations in the serving RAN of signals transmitted by the UE; location measurements obtained by the UE of signals transmitted by the serving base station; location measurements obtained by the UE of signals transmitted by other base stations in the serving RAN; or some combination thereof. However, Gunnarson in the same or similar field of endeavor teaches location measurements obtained by other base stations in the serving RAN of signals transmitted by the UE; location measurements obtained by the UE of signals transmitted by the serving base station; location measurements obtained by the UE of signals transmitted by other base stations in the serving RAN; or some combination thereof(Gunnarson, see paragraph [0010] and [0042], a UE sends a positioning message to a RAN node for 3GPP access or for a non-3GPP access, the positioning message includes the routing identifier for the LMF received, the UE ID or one of the UE IDs received, the positioning message also includes a positioning protocol, such as, LPP message which includes any location measurements or location estimate and may identify the type of event being reported, the positioning protocol message may be ciphered using the ciphering information received). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 21: Park discloses the  NEF of claim 20, wherein the serving base station is a New Radio (NR) Node B (gNB) or a Next Generation (NG) evolved NodeB (ng-eNB) (Park, see paragraph [0239],  (R)AN is a new radio access network supporting all of evolved E-UTRA (E-UTRA) and new radio (NR) access technologies (e.g., gNB), that is, an advanced version of the 4G radio access technology).  

Regarding claim 22: Park discloses Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). However, Park does not explicitly teach the NEF of claim 20, wherein the serving base station determines the UE location from the obtained location measurements using at least one of Observed Time Difference Of Arrival (OTDOA), round trip signal propagation time (RTT), angle of departure (AOD), angle of arrival (AOA), enhanced cell ID (ECID), Assisted Global Navigation Satellite System (A-GNSS) and Real Time . However, Gunnarson in the same or similar field of endeavor teaches the  NEF of claim 20, wherein the serving base station determines the UE location from the obtained location measurements using at least one of Observed Time Difference Of Arrival (OTDOA), round trip signal propagation time (RTT), angle of departure (AOD), angle of arrival (AOA), enhanced cell ID (ECID), Assisted Global Navigation Satellite System (A-GNSS) and Real Time Kinematic (RTK) (Gunnarson, see paragraph see paragraphs [0011-0015],  the following positioning techniques are considered in LTE: Enhanced Cell ID (ECID) that is an essentially cell ID information to associate the wireless device to the serving area of a serving cell, and then additional information to determine a finer granularity position, an Assisted Global Navigation satellite Systems (GNSS) for GNSS information retrieved by the wireless device, supported by assistance information provided to the wireless device from the E-SMLC, an OTDOA, where wireless device estimates the time difference of reference signals, such as positioning reference signals (PRS), from different base stations and sends to the E-SMLC,  Uplink Time Difference of Arrival (UTDOA), a wireless device is requested to transmit a specific waveform that is detected by multiple location measurement units (e.g. an eNB) at known positions where these measurements are forwarded to the E-SMLC for multilateration, and multilateration is a surveillance technique based on the measurement of the difference in distance to two stations at known locations by broadcasting signals at known times, and it should be noted that the parameters AOD and RTT and RTK though not mentioned by name, they included in the calculation to determine the preceding parameters mentioned). It would have been  (Gunnarson; [0109]).

Regarding claim 23: Park discloses the  NEF of claim 14, wherein the serving AMF uses a Next Generation Application Protocol (NGAP) to obtain the UE location from a serving Radio Access Network (RAN) (Park, see paragraph see paragraph  [0203-0208], next generation application protocol(NGAP) is defined in NextGen access network(NG AN), such as,  Standalone New Radio, Standalone New Radio is an anchor with evolved E-UTRA extension, and Evolved E-UTRA,  is an anchor with new radio extension and from this 5G is considered as next generation architecture expressed by methods: see paragraphs [0220] and [0221], Reference point representation (FIG. 6): indicates an interaction between NF services within NFs described by a point-to-point reference point (e.g., N11) between two NFs (e.g., AMF and SMF), and service-based representation (FIG. 7): network functions (e.g., AMFs) within a control plane (CP) permit other authenticated network functions to access its own service, and through the reference point, AMF may access location information of a UE whenever it needs it).

Regarding claim 24: Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). However, Park does not explicitly teach the NEF of claim 14, wherein the at least one processor may be configured to send the location request to the serving AMF by being configured to invoke an AMF Event Exposure Subscribe service operation towards the serving AMF to request information on the location of the UE. However, Gunnarson in the same or similar field of endeavor teaches the  NEF of claim 14, wherein the at least one processor may be configured to send the location request to the serving AMF by being configured to invoke an AMF Event Exposure Subscribe service operation towards the serving AMF to request information on the location of the UE (Gunnarson, see paragraph [0010], an AMF interacts with all nodes it is serving to get information using the reference point, positioning in LTE  is supported by a platform shown in FIG. 1, with direct interactions between a wireless device and a location server, also referred to as a location node, e.g. an Evolved Serving Mobile Location Center (E-SMLC) using an LTE Positioning Protocol (LPP), there are also interactions between the location node and a radio network node such as an eNodeB (eNB) via LPP annex (LPPa) protocol, and to some extent also interactions between the eNB and the wireless device via the Radio Resource Control (RRC) protocol. Positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such  (Gunnarson; [0109]).

Regarding claim 25: Park discloses the  NEF of claim 24, wherein the serving AMF is determined, and wherein the at least one processor may be further configured to either query a Unified Data Management (UDM) in the HPLMN for the UE for the serving AMF address or send the AMF Event Exposure Subscribe service operation towards the serving AMF via the UDM for the UE(Park, see paragraph [0252-0253],[0260] & [0343], FIG. 7 &8,  N1: a reference point between a UE and an AMF for exchanging location and other information, N2: a reference point between an (R)AN and an AMF for exchanging location and other information,   N8: a reference point between a UDM and an AMF for exchanging location and other information, and upon initial connection of a UE, an RAN selects an initial network slice that will transfer a message using an NSSAI in a registration procedure, a UE provides a requested NSSAI to a network that is determined to be feasible location wise as determined by AMF, when the UE provides the requested NSSAI to the network, a UE within a specific HPLMN uses only S-NSSAIs belonging to the Configured NSSAI of the corresponding PLMN).  

Regarding claim 26: Park discloses the NEF of claim 14, wherein the type of location request comprises a request for periodic or triggered locations of the UE (Park, see paragraph [0458], for example, a 5GC may trigger a specific information within a UE, which can be a location information, when the UE receives a trigger message, it transfers the corresponding message to an identified application and the %GC may not go directly to access UE and may use GMLC). 

However, Park does not explicitly teach wherein the at least on processor is further configured to: receive via the external interface a plurality of additional location reports from the determined GMLC or determined serving AMF, each location report in the plurality of additional location reports comprising an indication of a trigger event, a location for the UE or both; and send via the external interface for each location report, the trigger event, the location or both to the second entity. However, Gunnarson in the same or similar field of endeavor teaches wherein the at least on processor is further configured to: receive via the external interface a plurality of additional location reports from the determined GMLC or determined serving AMF, each location report in the plurality of additional location reports comprising an indication of a trigger event, a location for the UE or both; and send via the external interface for each location report, the trigger event, the location or both to the second entity(Gunnarson, see paragraphs [0042], a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in a serving radio access network, a Gateway Mobile Location Centre (GMLC) configured to retrieve location or position of wireless devices in wireless communications network to send the information to requestor via available reference points). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine  (Gunnarson; [0109]).

Regarding claim 27: Park discloses a  Network Exposure Function (NEF) for supporting location services for a user equipment (UE) (Park, see paragraph[0243],  NEF provides means for safely exposing services and capabilities provided by 3GPP network functions, for example, for a 3rd party, internal exposure/re-exposure, an application function, and Edge computing)   comprising: means for receiving by the NEF a location request for the UE from a second entity, wherein the NEF is in a Public Land Mobile Network (PLMN) (Park,  see paragraph [0243], an NEF in a PLMN receives information from other network functions (based on the exposed capabilities of other network functions, see paragraph [0199], a location service is one of the feature or network capability), the NEF may store information received as structured data using a standardized interface as a data storage network function, the stored information is re-exposed to other network function(s) and application function(s) by the NEF and may be used for other purposes, such as analysis) that is a Home PLMN (HPLMN) for the UE or a Visited PLMN (VPLMN) for the UE Park,  see paragraphs [0392], [0641] & [443], FIG. 16,  an HPLMN is home network serving the UE for the initial service and belong to CCNF/AMF and VPLMN is a visited PLMN and comes into the picture when a UE or a specific application on the UE may require a slice, which is not currently supported by home PLMN, the UE may request a service for additional slices, the UE’s new service is configured to use a VPLMN in the same CCNF/AMF  as a visitor  and configuration of the network slices and provisioning of proprietary functions are based on agreements between the network  operators, and a slice is served by common control network functions (CCNFs) and  corresponding AMF and the notion visitor and home PLMN is in the same CCNF and AMF, otherwise,  new CCNF and AMF are selected  for the UE that supports all of its services).

However, Park does not explicitly teach the location request including a type of location request, a required location accuracy, a required location response time or some combination of these; means for either a Gateway Mobile Location Center (GMLC) or a serving Access and Mobility Management Function (AMF) to obtain a UE location ,  wherein the determining the GMLC or the serving AMF is based on at least one of the type of location request, the required location accuracy, the required location response time and whether the PLMN supports location of UEs using a GMLC or a serving AMF; means for sending the location request to the determined GMLC or the determined serving AMF; means for receiving the UE location or a confirmation of acceptance of the location request from the determined GMLC or the determined serving AMF; and means for sending the UE location or the confirmation of the acceptance of the location request to the second entity. However, Gunnarson in the same or similar field of endeavor teaches the location request including a type of location request, a required location accuracy, a required location response time or some combination of these (Gunnarson, see paragraph [0020], a network node uses a received indication in response to PRS sent to a UE   to estimate or accurately determine the position of a wireless device based on the received indication, and this information is sent to E-SMLC of which GMLC is a customer (see FIG. 1); means for either a Gateway Mobile Location Center (GMLC) or a serving Access and Mobility Management Function (AMF) to obtain a UE location (Gunnarson, see paragraph [0010] FIG. 1, position of UE information is used to determine a serving AMF and  AMF uses position information of a UE to assign home PLMN to a UE and uses GMLC to obtain location information from a UE),  ,  wherein the determining the GMLC or the serving AMF is based on at least one of the type of location request, the required location accuracy (Gunnarson, see paragraph [0010] FIG. 1 an Evolved Serving Mobile Location Center (E-SMLC) using an LTE Positioning Protocol (LPP), an eNodeB (eNB) gets its position request via LPP annex (LPPa) protocol, and positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC), the required location response time and whether the PLMN supports location of UEs using a GMLC or a serving AMF; means for sending the location request to the determined GMLC or the determined serving AMF (Gunnarson, see paragraph [0020], a UE receiving an assistance data for estimating accurate location information and this assistance data is one or more PRS configurations associated with a radio network node or with a service area of the radio network node, which the UE send to the radio network node an indication indicating a scope of usage of the two of more PRS configurations, the network node uses the received indication in a positioning related process  to estimate or accurately determine the position of the wireless device based on the received indication, and this information is sent to E-SMLC of which GMLC (see FIG. 1) is a customer; means for receiving the UE location or a confirmation of acceptance of the location request from the determined GMLC or the determined serving AMF (Gunnarson, see paragraphs [0042], a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in a serving radio access network, and a Gateway Mobile Location Centre (GMLC) configured to retrieve location or position of wireless devices in wireless communications network); and means for sending the UE location or the confirmation of the acceptance of the location request to the second entity (Gunnarson, see paragraph [0010] FIG. 1, position of UE information is used to determine a serving AMF and  AMF uses position information of a UE to assign home PLMN to a UE and  the  positioning in LTE is supported by the architecture shown in FIG. 1, with direct interactions between a wireless device and a location server, an Evolved Serving Mobile Location Center (E-SMLC) using an LTE Positioning Protocol (LPP), there are also interactions between the location node and a radio network node such as an eNodeB (eNB) via LPP annex (LPPa) protocol, positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC), and  see paragraphs [0042], a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in a serving radio access network, and a Gateway Mobile Location Centre (GMLC) configured to retrieve location or position of wireless devices in wireless communications network). It would have  (Gunnarson; [0109]).

Regarding claim 28: Park discloses the NEF of claim 27, wherein the second Park, see paragraph [0137], Network function (NF) is a processing function adopted in 3GPP within a network (PLMN) or defined in 3GPP, the processing function includes a defined functional behavior and an interface defined in 3GPP).  
  
Regarding claim 29: Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). However, Park does not explicitly teach the NEF of claim 27, wherein the GMLC employs a location server to obtain the UE location, wherein the location server is a Location Management Function (LMF), wherein the determined GMLC forwards the location request to the LMF directly or via the serving AMF for the UE, wherein the LMF obtains the UE location by obtaining location measurements or a location estimate from at least one of the UE and a serving Radio Access Network (RAN) for the UE. However, Gunnarson in the same or similar field of endeavor teaches the  NEF of claim 27, wherein the GMLC Gunnarson, see paragraphs [0042], a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in a serving radio access network, a Gateway Mobile Location Centre (GMLC) configured to retrieve location or position of wireless devices in wireless communications network to send the information to requestor via available reference points). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 30: Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF).  However, Park does not explicitly teach the NEF of claim 29, wherein the LMF obtains the location measurements or the location estimate from the UE using at least one of a Long Term Evolution (LTE) Positioning Protocol (LPP) or a New Radio Positioning Protocol (NPP), Gunnarson, see paragraph [0010], there are interactions between the location node and a radio network node such as an eNodeB (eNB) via LPP annex (LPPa) protocol, and to some extent also interactions between the eNB and the wireless device via the Radio Resource Control (RRC) protocol, positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC)). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 31: Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). However, Park Gunnarson, see paragraph [0010] Positioning in LTE is supported by a platform shown in FIG. 1, with direct interactions between a wireless device and a location server, also referred to as a location node, e.g. an Evolved Serving Mobile Location Center (E-SMLC) using an LTE Positioning Protocol (LPP), there are also interactions between the location node and a radio network node such as an eNodeB (eNB) via LPP annex (LPPa) protocol, and interactions between the eNB and the wireless device via the Radio Resource Control (RRC) protocol, a positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC)). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to  (Gunnarson; [0109]).

Regarding claim 32: Park discloses the  NEF of claim 27, wherein the serving AMF obtains the UE location from a[[the]] serving Radio Access Network (RANI, wherein the serving RAN obtains the UE location based on a current or previous serving cell or a tracking area (TA) for the UE (Park, see paragraph [0488], when a UE is registered with a network through 3GPP access, the AMF allocates a set of tracking area (TA)(s) within a TAI list to the UE, when the AMF allocates a registration area (i.e., a set of TAs within the TAI list), the AMF may consider various types of information (e.g., location, a mobility pattern and an accepted/non-accepted area), and the AMF having the whole PLMN, may allocate all of PLMNs as a serving).  

Regarding claim 33: Park discloses the  NEF of claim 27, wherein the serving AMF obtains the UE location from a serving Radio Access Network (RANI, wherein the serving RAN obtains the UE location based on a serving base station for the UE in the serving RAN, wherein the serving base station obtains the UE location by obtaining location measurements comprising: measurements of signals transmitted by the UE; location measurements obtained by other base stations in the serving RAN of signals transmitted by the UE(Park,  see paragraph[0223], FIG. 7, 5G system architecture may include various components (i.e., network functions (NFs)), such as, Authentication Server Function (AUSF), a (Core) Access and Mobility Management Function (AMF), a Session Management Function (SMF), a Policy Control function (PCF), an Application Function (AF), a Unified Data Management (UDM), Data network (DN), User plane Function (UPF), a (Radio) Access Network ((R)AN), and a User Equipment (UE).

However, Park does not explicitly teach location measurements obtained by the UE of signals transmitted by the serving base station; location measurements obtained by the UE of signals transmitted by other base stations in the serving RAN; or some combination thereof. However, Gunnarson in the same or similar field of endeavor teaches location measurements obtained by the UE of signals transmitted by the serving base station; location measurements obtained by the UE of signals transmitted by other base stations in the serving RAN; or some combination thereof (Gunnarson, see paragraph [0010] and [0042], a UE sends a positioning message to a RAN node for 3GPP access or for a non-3GPP access, the positioning message includes the routing identifier for the LMF received, the UE ID or one of the UE IDs received, the positioning message also includes a positioning protocol, such as, LPP message which includes any location measurements or location estimate and may identify the type of event being reported, the positioning protocol message may be ciphered using the ciphering information received).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a  (Gunnarson; [0109]).

Regarding claim 34: Park discloses the  NEF of claim 33, wherein the serving base station is a New Radio (NR) Node B (gNB) or a Next Generation (NG) evolved NodeB (ng-eNB) (Park, see paragraph [0239],  (R)AN is a new radio access network supporting all of evolved E-UTRA (E-UTRA) and new radio (NR) access technologies (e.g., gNB), that is, an advanced version of the 4G radio access technology).

Regarding claim 35: Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). However, Park does not explicitly teach the NEF of claim 33, wherein the serving base station determines the UE location from the obtained location measurements using at least one of Observed Time Difference Of Arrival (OTDOA), round trip signal propagation time (RTT), angle of departure (AOD), angle of arrival (AOA), enhanced cell ID (ECID), Assisted Global Navigation Satellite System (A-GNSS) and Real Time Kinematic (RTK). However, Gunnarson in the same or similar field of endeavor teaches the  NEF of claim 33, wherein the serving base station determines the UE location from the obtained location measurements using at least one of Observed Time Difference Of Arrival (OTDOA), round trip signal propagation time (RTT), angle of departure (AOD), angle of arrival (AOA), enhanced cell ID (ECID), Assisted Global Navigation Satellite System (A-GNSS) and Real Time Kinematic (RTK) (Gunnarson, see paragraph see paragraphs [0011-0015],  the following positioning techniques are considered in LTE: Enhanced Cell ID (ECID) that is an essentially cell ID information to associate the wireless device to the serving area of a serving cell, and then additional information to determine a finer granularity position, an Assisted Global Navigation satellite Systems (GNSS) for GNSS information retrieved by the wireless device, supported by assistance information provided to the wireless device from the E-SMLC, an OTDOA, where wireless device estimates the time difference of reference signals, such as positioning reference signals (PRS), from different base stations and sends to the E-SMLC,  Uplink Time Difference of Arrival (UTDOA), a wireless device is requested to transmit a specific waveform that is detected by multiple location measurement units (e.g. an eNB) at known positions where these measurements are forwarded to the E-SMLC for multilateration, and multilateration is a surveillance technique based on the measurement of the difference in distance to two stations at known locations by broadcasting signals at known times, and it should be noted that the parameters AOD and RTT and RTK though not mentioned by name, they included in the calculation to determine the preceding parameters mentioned).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 36: Park discloses the  NEF of claim 27, wherein the serving AMF uses a Next Generation Application Protocol (NGAP) to obtain the UE location from a serving Radio Access Network (RAN) (Park, see paragraph see paragraph  [0203-0208], next generation application protocol(NGAP) is defined in NextGen access network(NG AN), such as,  Standalone New Radio, Standalone New Radio is an anchor with evolved E-UTRA extension, and Evolved E-UTRA,  is an anchor with new radio extension and from this 5G is considered as next generation architecture expressed by methods: see paragraphs [0220] and [0221], Reference point representation (FIG. 6): indicates an interaction between NF services within NFs described by a point-to-point reference point (e.g., N11) between two NFs (e.g., AMF and SMF), and service-based representation (FIG. 7): network functions (e.g., AMFs) within a control plane (CP) permit other authenticated network functions to access its own service, and through the reference point, AMF may access location information of a UE whenever it needs it).

Regarding claim 37: Park discloses the  NEF of claim 27, wherein the means for sending the location request to the serving AMF(Park, see paragraph [0227], AMF manages UE and RAN and gets position information from  UE  via GMLC or other means for informed slice selection for a UE, and other requested functions).  
 
However, Park does not explicitly teach invokes an AMF Event Exposure Subscribe service operation towards the serving AMF to request information on the location of the Gunnarson, see paragraph [0010], positioning in LTE  is supported by a platform shown in FIG. 1, with direct interactions between a wireless device and a location server, also referred to as a location node, e.g. an Evolved Serving Mobile Location Center (E-SMLC) using an LTE Positioning Protocol (LPP), there are also interactions between the location node and a radio network node such as an eNodeB (eNB) via LPP annex (LPPa) protocol, and to some extent also interactions between the eNB and the wireless device via the Radio Resource Control (RRC) protocol, and positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 38: Park discloses the  NEF of claim 37, wherein the serving AMF is determined, and further comprising either means for querying a Unified Data Management (UDM) in the HPLMN for the UE for the serving AMF address or means for sending the AMF Event Exposure Subscribe service operation towards the serving Park, see paragraph [0252-0253],[0260] & [0343], FIG. 7 &8,  N1: a reference point between a UE and an AMF for exchanging location and other information, N2: a reference point between an (R)AN and an AMF for exchanging location and other information,   N8: a reference point between a UDM and an AMF for exchanging location and other information, and upon initial connection of a UE, an RAN selects an initial network slice that will transfer a message using an NSSAI in a registration procedure, a UE provides a requested NSSAI to a network that is determined to be feasible location wise as determined by AMF, when the UE provides the requested NSSAI to the network, a UE within a specific PLMN uses only S-NSSAIs belonging to the Configured NSSAI of the corresponding PLMN).  

Regarding claim 39: Park discloses the  NEF of claim 27, wherein the type of location request comprises a request for periodic or triggered locations of the UE and further comprising: means for receiving a plurality of additional location reports from the determined GMLC or determined serving AMF(Park,  see paragraph [0458],  for example, a 5GC may trigger a specific information within a UE, which can be a location information, when the UE receives a trigger message, it transfers the corresponding message to an identified application and the %GC may not go directly to access UE and may use GMLC).

However, Park does not explicitly teach each location report in the plurality of additional location reports comprising an indication of a trigger event, a location for the UE or both; Gunnarson, see paragraphs [0042], a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in a serving radio access network, a Gateway Mobile Location Centre (GMLC) configured to retrieve location or position of wireless devices in wireless communications network and send the location information to the requestor). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 40: Park discloses a  non-transitory computer readable medium comprising instructions, which when executed by a processor of a Network Exposure Function (NEF) for supporting location services for a user equipment (UE) (cause the processor to: receive by the NEF a location request for the UE from a second entity, wherein the NEF is in a Public Land Mobile Network (PLMN) ( Park,  see paragraph [0243], an NEF in a PLMN receives information from other network functions (based on the exposed capabilities of other network functions, see paragraph [0199], a location service is one of the feature or network capability), the NEF may store information received as structured data using a standardized interface as a data storage network function, the stored information is re-exposed to other network function(s) and application function(s) by the NEF and may be used for other purposes, such as analysis that is a Home PLMN (HPLMN) for the UE or a Visited PLMN (VPLMN) for the UE( Park,  see paragraphs [0392], [0641] & [443], FIG. 16,  an HPLMN is home network serving the UE for the initial service and belong to CCNF/AMF and VPLMN is a visited PLMN and comes into the picture when a UE or a specific application on the UE may require a slice, which is not currently supported by home PLMN, the UE may request a service for additional slices, the UE’s new service is configured to use a VPLMN in the same CCNF/AMF  as a visitor  and configuration of the network slices and provisioning of proprietary functions are based on agreements between the network  operators, and a slice is served by common control network functions (CCNFs) and  corresponding AMF and the notion visitor and home PLMN is in the same CCNF and AMF, otherwise,  new CCNF and AMF are selected  for the UE that supports all of its services).

However, Park does not explicitly teach the location request including a type of location request, a required location accuracy, a required location response time or some combination of these , determine either a Gateway Mobile Location Center (GMLC) or a serving Access and Mobility Management Function (AMF) to obtain a UE location, wherein the determining the GMLC or the serving AMF is based on at least one of the Gunnarson, see paragraph [0020], a network node uses a received indication in response to PRS sent to a UE   to estimate or accurately determine the position of a wireless device based on the received indication, and this information is sent to E-SMLC of which GMLC is a customer (see FIG. 1)), determine either a Gateway Mobile Location Center (GMLC) or a serving Access and Mobility Management Function (AMF) to obtain a UE location (Gunnarson, see paragraph [0010] FIG. 1, position of UE information is used to determine a serving AMF and  AMF uses position information of a UE to assign home PLMN to a UE and uses the location data obtained from GMLC), wherein the determining the GMLC or the serving AMF is based on at least one of the type of location request, the required location accuracy (Gunnarson, see paragraph [0010] FIG. 1 an Evolved Serving Mobile Location Center (E-SMLC) using an LTE Positioning Protocol (LPP), an eNodeB (eNB) gets its position request via LPP annex (LPPa) protocol, and positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC)), the required location response time and whether the PLMN supports location of U~s using a GMLC or a serving AMF(Gunnarson, see paragraph [0020], a UE receiving an assistance data for estimating accurate location information and this assistance data is one or more PRS configurations associated with a radio network node or with a service area of the radio network node, which the UE send to the radio network node an indication indicating a scope of usage of the two of more PRS configurations, the network node uses the received indication in a positioning related process  to estimate or accurately determine the position of the wireless device based on the received indication, and this information is sent to E-SMLC of which GMLC (see FIG. 1) is a customer); send the location request to the determined GMLC or the determined serving AMF (see paragraphs [0042], a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in a serving radio access network, and a Gateway Mobile Location Centre (GMLC) configured to retrieve location or position of wireless devices in wireless communications network); receive the UE location or a confirmation of acceptance of the location request from the determined GMLC or determined serving AMF; and send the UE location or the confirmation of the acceptance of the location request to the second entity (Gunnarson, see paragraph [0010] FIG. 1, position of UE information is used to determine a serving AMF and  AMF uses position information of a UE to assign home PLMN to a UE and  the  positioning in LTE is supported by the architecture shown in FIG. 1, with direct interactions between a wireless device and a location server, an Evolved Serving Mobile Location Center (E-SMLC) using an LTE Positioning Protocol (LPP), there are also interactions between the location node and a radio network node such as an eNodeB (eNB) via LPP annex (LPPa) protocol, positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC), and  see paragraphs [0042], a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in a serving radio access network, and a Gateway Mobile Location Centre (GMLC) configured to retrieve location or position of wireless devices in wireless communications network).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).
 
Regarding claim 41: Park discloses the non-transitory computer readable medium of claim 40, wherein the second Park, see paragraph [0137], Network function (NF) is a processing function adopted in 3GPP within a network (PLMN) or defined in 3GPP, the processing function includes a defined functional behavior and an interface defined in 3GPP).  

Regarding claim 42: Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). However, Park does not explicitly teach the  non-transitory computer readable medium of claim 40, wherein the GMLC employs a location server to obtain the UE location, wherein the location server is a Location Management Function (LMF), wherein the determined GMLC forwards the location request to the LMF directly or via the [[a]] serving AMF for the UE, wherein the LMF obtains the UE location by obtaining location measurements or a location estimate from at least one of the UE and a serving Radio Access Network (RAN) for the UE. However, Gunnarson in the same or similar field of endeavor teaches the  non-transitory computer readable medium of claim 40, wherein the GMLC employs a location server to obtain the UE location, wherein the location server is a Location Management Function (LMF), wherein the determined GMLC forwards the location request to the LMF directly or via the [[a]] serving AMF for the UE, wherein the LMF obtains the UE location by obtaining location measurements or a location estimate from at least one of the UE and a serving Radio Access Network (RAN) for the UE(Gunnarson, see paragraphs [0042], a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in a serving radio access network, a Gateway Mobile Location Centre (GMLC) configured to retrieve location or position of wireless devices in wireless communications network). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both  (Gunnarson; [0109]).

Regarding claim 43: Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). However, Park does not explicitly teach the non-transitory computer readable medium of claim 42, wherein the LMF obtains the location measurements or the location estimate from the UE using at least one of a Long Term Evolution (LTE) Positioning Protocol (LPP) or a New Radio Positioning Protocol (NPP), wherein the LMF obtains the location measurements or the location estimate from the serving RAN using a New Radio (NR) Positioning Protocol A (NRPPa). However, Gunnarson in the same or similar field of endeavor teaches the  non-transitory computer readable medium of claim 42, wherein the LMF obtains the location measurements or the location estimate from the UE using at least one of a Long Term Evolution (LTE) Positioning Protocol (LPP) or a New Radio Positioning Protocol (NPP), wherein the LMF obtains the location measurements or the location estimate from the serving RAN using a New Radio (NR) Positioning Protocol A (NRPPa (Gunnarson, see paragraph [0010], there are interactions between the location node and a radio network node such as an eNodeB (eNB) via LPP annex (LPPa) protocol, and to some extent also interactions between the eNB and the wireless device via the Radio Resource Control (RRC) protocol, positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC)).  It would have been obvious to one  (Gunnarson; [0109]).

Regarding claim 44: Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). However, Park does not explicitly teach the non-transitory computer readable medium of claim 40, wherein the GMLC employs a location server to obtain the UE location, wherein the location server is a Secure User Plane Location (SUPL) Location Platform (SLP), wherein the GMLC comprises the location server, wherein the location server obtains the UE location by obtaining location measurements or a location estimate from the UE using a SUPL User Plane Location Protocol (ULP). However, Gunnarson in the same or similar field of endeavor teaches the  non-transitory computer readable medium of claim 40, wherein the GMLC employs a location server to obtain the UE location, wherein the location server is a Secure User Plane Location (SUPL) Location Platform (SLP), wherein the GMLC comprises the location server, wherein the location server obtains the UE location by obtaining location measurements or a location estimate from the UE using a SUPL User Plane Location Protocol (ULP) (Gunnarson, see paragraph [[0010] Positioning in LTE is supported by a platform shown in FIG. 1, with direct interactions between a wireless device and a location server, also referred to as a location node, e.g. an Evolved Serving Mobile Location Center (E-SMLC) is user plane for location that uses  an LTE Positioning Protocol (LPP), there are also interactions between the location node and a radio network node such as an eNodeB (eNB) via LPP annex (LPPa) protocol, and interactions between the eNB and the wireless device via the Radio Resource Control (RRC) protocol, a positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC)).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 45: Park discloses the  non-transitory computer readable medium of claim 40, wherein the serving AMF obtains the UE location from a serving Radio Access Network (RANI, wherein the serving RAN obtains the UE location based on a current or previous serving cell or a tracking area (TA) for the UE(Park, see paragraph [0488], when a UE is registered with a network through 3GPP access, the AMF allocates a set of tracking area (TA)(s) within a TAI list to the UE, when the AMF allocates a registration area (i.e., a set of TAs within the TAI list), the AMF may consider various types of information (e.g., location, a mobility pattern and an accepted/non-accepted area), and the AMF having the whole PLMN, may allocate all of PLMNs as a serving).   

Regarding claim 46: Park discloses the  non-transitory computer readable medium of claim 40, wherein the serving AMF obtains the UE location from a serving Radio Access Network (RANI, wherein the serving RAN obtains the UE location based on a serving base station for the UE in the serving RAN, wherein the serving base station obtains the UE location by obtaining location measurements comprising: location measurements of signals transmitted by the UE(Park,  see paragraph[0223], FIG. 7, 5G system architecture may include various components (i.e., network functions (NFs)), such as, Authentication Server Function (AUSF), a (Core) Access and Mobility Management Function (AMF), a Session Management Function (SMF), a Policy Control function (PCF), an Application Function (AF), a Unified Data Management (UDM), Data network (DN), User plane Function (UPF), a (Radio) Access Network ((R)AN), and a User Equipment (UE)).

However, Park does not explicitly teach location measurements obtained by other base stations in the serving RAN of signals transmitted by the UE; location measurements obtained by the UE of signals transmitted by the serving base station; location measurements obtained by the UE of signals transmitted by other base stations in the serving RAN; or some combination thereof. However, Gunnarson in the same or similar field of endeavor teaches location measurements obtained by other base stations in the serving RAN of signals transmitted by the UE; location measurements obtained by the Gunnarson, see paragraph [0010] and [0042], a UE sends a positioning message to a RAN node for 3GPP access or for a non-3GPP access, the positioning message includes the routing identifier for the LMF received, the UE ID or one of the UE IDs received, the positioning message also includes a positioning protocol, such as, LPP message which includes any location measurements or location estimate and may identify the type of event being reported, the positioning protocol message may be ciphered using the ciphering information received). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 47: Park discloses the  non-transitory computer readable medium of claim 46, wherein the serving base station is a New Radio (NR) Node B (gNB) or a Next Generation (NG) evolved NodeB (ng-eNB) (Park, see paragraph [0239],  (R)AN is a new radio access network supporting all of evolved E-UTRA (E-UTRA) and new radio (NR) access technologies (e.g., gNB), that is, an advanced version of the 4G radio access technology)).  

Regarding claim 48: Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). However, Park does not explicitly teach the non-transitory computer readable medium of claim 46, wherein the serving base station determines the UE location from the obtained location measurements using at least one of Observed Time Difference Of Arrival (OTDOA), round trip signal propagation time (RTT), angle of departure (AOD), enhanced cell ID (ECID), angle of arrival (AOA), Assisted Global Navigation Satellite System (A-GNSS) and Real Time Kinematic (RTK). However, Gunnarson in the same or similar field of endeavor teaches the  non-transitory computer readable medium of claim 46, wherein the serving base station determines the UE location from the obtained location measurements using at least one of Observed Time Difference Of Arrival (OTDOA), round trip signal propagation time (RTT), angle of departure (AOD), enhanced cell ID (ECID), angle of arrival (AOA), Assisted Global Navigation Satellite System (A-GNSS) and Real Time Kinematic (RTK) (Gunnarson, see paragraph see paragraphs [0011-0015],  the following positioning techniques are considered in LTE: Enhanced Cell ID (ECID) that is an essentially cell ID information to associate the wireless device to the serving area of a serving cell, and then additional information to determine a finer granularity position, an Assisted Global Navigation satellite Systems (GNSS) for GNSS information retrieved by the wireless device, supported by assistance information provided to the wireless device from the E-SMLC, an OTDOA, where wireless device estimates the time difference of reference signals, such as positioning reference signals (PRS), from different base stations and sends to the E-SMLC,  Uplink Time Difference of Arrival (UTDOA), a wireless device is requested to transmit a specific waveform that is detected by multiple location measurement units (e.g. an eNB) at known positions where these measurements are forwarded to the E-SMLC for multilateration, and multilateration is a surveillance technique based on the measurement of the difference in distance to two stations at known locations by broadcasting signals at known times, and it should be noted that the parameters AOD and RTT and RTK though not mentioned by name, they included in the calculation to determine the preceding parameters mentioned). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).
  
Regarding claim 49: Park discloses the non-transitory computer readable medium of claim 40, wherein the serving AMF uses a Next Generation Application Protocol (NGAP) to obtain the UE location from a serving Radio Access Network (RANI. (Park, see paragraph see paragraph  [0203-0208], next generation application protocol(NGAP) is defined in NextGen access network(NG AN), such as,  Standalone New Radio, Standalone New Radio is an anchor with evolved E-UTRA extension, and Evolved E-UTRA,  is an anchor with new radio extension and from this 5G is considered as next generation architecture expressed by methods: see paragraphs [0220] and [0221], Reference point representation (FIG. 6): indicates an interaction between NF services within NFs described by a point-to-point reference point (e.g., N11) between two NFs (e.g., AMF and SMF), and service-based representation (FIG. 7): network functions (e.g., AMFs) within a control plane (CP) permit other authenticated network functions to access its own service, and through the reference point, AMF may access location information of a UE whenever it needs it).   

Regarding claim 50: Park discloses a method for supporting location services for a user equipment (UE) performed by a Network Exposure Function (NEF). However, Park does not explicitly teach the  non-transitory computer readable medium of claim 40, wherein the instructions that cause the processor to send the location request to the serving AMF invoke an AMF Event Exposure Subscribe service operation towards the serving AMF to request information on the location of the UE. However, Gunnarson in the same or similar field of endeavor teaches the  non-transitory computer readable medium of claim 40, wherein the instructions that cause the processor to send the location request to the serving AMF invoke an AMF Event Exposure Subscribe service operation towards the serving AMF to request information on the location of the UE(Gunnarson, see paragraph [0010], an AMF interacts with all nodes it is serving to get information using the reference point, positioning in LTE  is supported by a platform shown in FIG. 1, with direct interactions between a wireless device and a location server, also referred to as a location node, e.g. an Evolved Serving Mobile Location Center (E-SMLC) using an LTE Positioning Protocol (LPP), there are also interactions between the location node and a radio network node such as an eNodeB (eNB) via LPP annex (LPPa) protocol, and to some extent also interactions between the eNB and the wireless device via the Radio Resource Control (RRC) protocol. Positioning requests may come from a wireless device, a Mobility Management Entity (MME) or a Gateway Mobile Location Centre (GMLC). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).

Regarding claim 51: Park discloses the  non-transitory computer readable medium of claim 50, wherein the serving AMF is determined, and further comprising instructions that cause the processor to either query a Unified Data Management (UDM) in the HPLMN for the UE for the serving AMF address or send the AMF Event Exposure Subscribe service operation towards the serving AMF via the UDM for the UE(Park, see paragraph [0252-0253],[0260] & [0343], FIG. 7 &8,  N1: a reference point between a UE and an AMF for exchanging location and other information, N2: a reference point between an (R)AN and an AMF for exchanging location and other information,   N8: a reference point between a UDM and an AMF for exchanging location and other information, and upon initial connection of a UE, an RAN selects an initial network slice that will transfer a message using an NSSAI in a registration procedure, a UE provides a requested NSSAI to a network that is determined to be feasible location wise as determined by AMF, when the UE provides the requested NSSAI to the network, a UE within a specific HPLMN uses only S-NSSAIs belonging to the Configured NSSAI of the corresponding PLMN).
  
Regarding claim 52: Park discloses the  non-transitory computer readable medium of claim 40, wherein the type of location request comprises a request for periodic or triggered locations of the UE (Park,  see paragraph [0458],  for example, a 5GC may trigger a specific information within a UE, which can be a location information, when the UE receives a trigger message, it transfers the corresponding message to an identified application and the 5GC may not go directly to access UE and may use GMLC ). 

However, Park does not explicitly teach further comprising:   receiving a plurality of additional location reports from the determined GMLC or determined serving AMF, each location report in the plurality of additional location reports comprising an indication of a trigger event, a location for the UE or both; and sending for each location report, the trigger event, the location or both to the second entity. However, Gunnarson in the same or similar field of endeavor teaches further comprising:   receiving a plurality of additional location reports from the determined GMLC or determined serving AMF, each location report in the plurality of additional location reports comprising an indication of a Gunnarson, see paragraphs [0042], a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in a serving radio access network, a Gateway Mobile Location Centre (GMLC) configured to retrieve location or position of wireless devices in wireless communications network). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Gunnarson into Park’s system/method because it would allow transmission in different frequencies using frequency hopping.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve frequency diversity which enable efficient bandwidth configuration and thus this reduces interference (Gunnarson; [0109]).
Response to Arguments
Applicant's arguments filed 01/26/2012 have been fully considered but they are not persuasive. See below:
 
 
Applicant argue that examiner alleges that Gunnarson discloses, "determining either a Gateway Mobile Location Center (GMLC) or a serving Access and Mobility Management Function (AMF) to obtain a UE location  and Applicant, after reviewing Gunnarson, believes that independent claim 1 is inventive in view of Gunnarson, but, in respect to the examiner's rejection, has clarified the language to emphasize that the Network Exposure Function (NEF) is (emphasis added), 

Examiner respectfully disagrees with applicant regarding the above statement, as disclose by Park in paragraphs [0243-0246] NEF provides means for safely exposing services and capabilities provided by 3GPP network functions, an application function, and edge computing. The NEF receives information from other network function(s) (based on the exposed capability(s) of other network function(s)). The NEF may store information received as structured data using a standardized interface as a data storage network function. The stored information is re-exposed to other network function(s) and application function(s) by the NEF and may be used for other purposes, such as analysis. NRF supports a service discovery function. It receives an NF discovery request from an NF instance and provides information of a discovered NF instance to an NF instance. Furthermore, it maintains available NF instances and services supported by the available NF instances.  SDSF is an optional function for supporting a function of storing and retrieving information as structured data by any NEF. UDSF is an optional function for supporting a function of storing and retrieving information as unstructured data by 


Examiner respectfully takes the argument present by applicant and gives the following explanations based on the prior art used in the office action: First : selecting a serving AMF of a network node in a wireless communication system includes receiving a registration request message of a user equipment (UE), the registration request message including a network slice selection assistance information (NSSAI) for a slice requested by the UE and priority information of the NSSAI; determining whether the NSSAI is valid for the UE; when the NSSAI is valid for the UE, searching a first AMF which is able to support the NSSAI based on the priority information; and when the first AMF is searched, selecting the first AMF as the serving AMF serving the UE and transmitting the registration request message to the first AMF (Park, see paragraph 0007). Second: a wireless communications network may comprise a Mobility Management Function (AMF) node. The wireless communications network may further comprise a location node, such as an e-SMLC or a location management function (LMF) node, for positioning wireless devices or assisting in positioning wireless devices in the wireless communications network. The wireless communications network 1may in addition comprise another network node such as a an Operation and Maintenance (OAM) node, a gateway, a location controlling node, a Gateway Mobile Location Centre (GMLC) configured to retrieve location or position of wireless devices in wireless communications network 


Examiner respectfully indicates given first, second, and third points, AMF is selected by a UE based on the first point, and AMF is associated with a service and like an access point for a given slice the UE is using and GMLC is associated with retrieving location information only while AMF is also customer of GMLC for UEs that are new comers to the network (Gunnarsson, see paragraph [0010]. Having said these, location information may be obtained from AMF if the UE is being served by the UE, and there is no mechanism for the UE to receive from the gateway location information as it does with an AMF, however, devices in the network may retrieve location information from GMLC and one of these devices may be AMF, and these other devices may use the location information from GMLC to select an AMF associated with a slice for the UE to use.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        



                                                                                    /GREGORY B SEFCHECK/                                                                                    Primary Examiner, Art Unit 2477